Title: To Thomas Jefferson from Edward Rutledge, 20 June 1790
From: Rutledge, Edward
To: Jefferson, Thomas



My Dear Sir
June 20. 1790

The Son of my deceased Friend, Mr. Arthur Middleton, whom you once well knew, is on the Eve of making the Tour of the States. He is a Young Gentleman of good Understanding, and honourable affections. To unite Knowledge, with Understanding, we have agreed to his becoming acquainted with his own Country, and his own Countrymen, considering as such, the Friends of America, in all the United States.—Connected as I was with his Father, by Marriage, by the same political Sentiments, and by a similarity of Sufferings, I have felt the Obligation of attending to the Son, and of advising his Mother with Respect to his Plans of Life. After observing, and reflecting, we think he may be very safely trusted abroad, and he leaves Us with an ardent Desire of obtaining a thorough Knowledge of Men and Things in his own Country, preparatory to his going beyond the Atlantic. He is well acquainted with the Characters of those to whom America will ever consider herself obliged; but he wishes, to be also acquainted with the Persons; I therefore have taken the Liberty of giving him Letters to several of my particular Friends—as such I Introduce him to your kindness, and Civilities. I think I may assure you, your good offices will be well received, and well remembered.
I wrote you by Mrs. Eveleigh, and I have not heard from you since. I do not mean by this observation to break in upon your more important Hours. But, as Snell had sailed from N:Y: after the receipt of my Letter, and has never been heard of, and as my Letter respected the Trade of this Country particularly, I thought it very probable you might have made some enquiry, by him, respecting the real State of things here. The rather, as the British Minister has written into this Country for information on several Points, which look towards a Treaty. This I have from very satisfactory Authority. I have made a good deal of Enquiry, of our Commercial People, on the Subject of the Tonnage Act of last year. It has produced very beneficial Effects. I think the discrimination may be carried a great way; and were I on the Floor of Congress, I would vote for it Tomorrow. The West Indies are so naturally connected with this Country, that they must for ever depend upon Us; Her Separation appears to have been effected by a Convulsion of Nature. We can neither defend, or would, unless we have the materials for a Navy; the principal part of these Materials are Seamen. Every thing which tends to their encouragement should be promoted, and  cherished. With the Means of a Navy in our own Hands, and with a Prospect of a Navy in the Eye of Europe, we may dictate a Treaty. If not at present, yet at a period not far distant, provided we take care not to make the first Treaty which we form (I speak of a Commercial one) a perpetual Treaty. We can loose nothing by making our Treaty but for a certain number of years. America is at present but in the Gristle. G: Britain has past the Meridian of her Day. She is matured in Politics. We are young. Toryism has thrown into her Kingdom, Men of Information from all the States of the Union. And she has sought Information from her Friends within these States. She is therefore prepared on all Points, and may safely enter into a Compact, to last for a great length of Time. The Southern States want Commercial Men with you; and I doubt very much, whether any of our Merchants can look deep enough into a Treaty to see its effects for the course of many Years.—We have all been greatly alarmed of late at the Account of the President’s ill-health. God preserve him long among Us. The World has this year been deprived of several great Men. Heaven forbid that he should be added to the Catalogue. If your Health is as good as your Heart and your Head, you will live a long while—which is the sincere wish of my dear Sir Your very affectionate Friend & obedient Servt.,

Ed: Rutledge

